 

 

 

 

 

 

 

 

| USDC SDNY
UNITED STATES DISTRICT COURT 1 DOCUMENT &
SOUTHERN DISTRICT OF NEW YORK i ELE CTRONIC: Y Pree :
Woon none scn screeners teaser essences x {DOC LLY FE
DATE or i
JAYSUKH RUDANI, individually and on behalf of: DATE rv ;
all others similarly situated, : rnc na
Plaintiff, :
: ORDER

-against-

IDEANOMICS, INC. fk/a SEVEN STARS CLOUD : 19 Civ. 6741 (GBD)

GROUP, INC. f/k’a WECAST NETWORK, INC.,
BING YANG, ROBERT BENYA, ZHENG WU

a/k/a BRUNO WU,
Defendants.

GEORGE B. DANIELS, District Judge:
The conference scheduled to occur on May 18, 2021 is hereby adjourned to August 24, 2021

at 9:45 a.m.

Dated: May 12, 2021
New York, New York
SO ORDERED.

GEPRG -DANIELS
TED STATES DISTRICT JUDGE

 
